Exhibit 10-s-1

NON-EMPLOYEE DIRECTORS’ COMPENSATION SUMMARY

Our non-employee directors receive a retainer at the rate of $85,000 per year
for service on our board of directors, payable in cash (in quarterly
installments of $21,250 at the beginning of each quarter). This structure is
effective for existing directors commencing in October 2006 and is effective
upon appointment for any new director (prorated as appropriate).

Under the 2006 Long-Term Incentives Plan, which has been approved by our
shareowners (the “Plan”), each director will have the option each year to
determine whether to defer all or any part of the cash portion of his or her
retainer by electing to receive additional restricted stock units of our common
stock valued at the closing price of our common stock on the New York Stock
Exchange Composite Transactions reporting system on the date the cash portion of
the retainer payment would otherwise be paid.

Under the Plan, each non-employee director is granted 3,000 restricted stock
units of our common stock effective upon election as a director. In addition,
each non-employee director is granted 1,500 restricted stock units of our common
stock on an annual basis immediately after each annual meeting of our
shareowners beginning with the shareowners’ meeting following the first
anniversary of Board service.

An Audit Committee annual fee will be paid to the Audit Committee Chairman at a
fixed annual rate of $10,000 and the other Audit Committee members (excluding
the Chairman) at a fixed rate of $5,000 each to be paid in cash (quarterly in
advance). Each Audit Committee member (including the Chairman) will have the
option each year to determine whether to defer all or any part of his or her
Audit Committee annual fee by electing to receive additional restricted stock
units of our common stock valued at the closing price of our common stock on the
New York Stock Exchange Composite Transactions reporting system on the date the
cash retainer payment would otherwise be paid.

 

31